DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Kim failing to teach or suggest new claim limitations in the instant claims (see Remarks filed 11/8/2021), said reference is no longer relied upon to teach or suggest any of the instant claims.  Instead, a new reference Oriol et al. (US 2012/0237800 A1) is relied upon to teach or suggest the instant claims limitations as set forth in this Office Action below.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5 recites the limitation “…further comprising a plurality of connectors and the conditioning switches and, include a plurality of switching elements configured to…”.  The phrase following “and,” in the limitation is unclear.
Claim 5 recites the limitation “the plurality connectors” which appears should be “the plurality of connectors” instead.
Claim 8 recites the limitation “configured to about a membrane electrode assembly”.  ‘About’ in said limitation should recite ‘abut’ instead.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the conditioning switches to selectively provide the electrical connection" in line 20.  The claim also recites “each of the conditioning switches…configured to selectively provide an electrical connection…”.  Thus, the limitation "the conditioning switches to selectively provide the electrical connection" in line 20 is unclear because it implies all of the conditioning switches provide a single electrical connection (“the electrical connection”) and it is unclear which electrical connection is being provided.  For the purposes of this Office Action, the limitation is assumed to mean each of the conditioning switches selectively provide its respective electrical connection.
Claim 4 recites the limitation “the conditioning switch”.  It is unclear as to which conditioning switch said limitation refers to.
7 recites the limitation "the plurality of fuel cells" in lines 1-2 and in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the fuel cell assembly is programmed”.  It is unclear how a fuel cell assembly is “programmed”.
Claim 10 recites the limitation "the plurality of fuel cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the selective electrical connection".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the plurality of fuel cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "actuate the conditioning switches to selectively provide the electrical connection".  Claim 1 recites “each of the conditioning switches…configured to selectively provide an electrical connection…”.  Thus, the limitation " actuate the conditioning switches to selectively provide the electrical connection " is unclear because it implies all of the conditioning switches provide a single electrical connection (“the electrical connection”) and it is unclear which electrical connection is being provided.  For the purposes of this Office Action, the limitation is assumed to mean each of the conditioning switches selectively provide its respective electrical connection.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 17 recites the limitation "actuate the conditioning switches to selectively provide the electrical connection".  Claim 1 recites “each of the conditioning switches…configured to selectively provide an electrical connection…”.  Thus, the limitation " actuate the conditioning switches to selectively provide the electrical connection " is unclear because it implies all of the conditioning switches provide a single electrical connection (“the electrical connection”) and it is unclear which electrical connection is being provided.  For the purposes of this Office Action, the limitation is assumed to mean each of the conditioning switches selectively provide its respective electrical connection.
The term “become negative with respect to at least one other fuel cell in the assembly” in claim 18 is a relative term which renders the claim indefinite. The term “become negative with respect to at least one other fuel cell in the assembly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what it means to “become negative”.
Claim 19 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the conditioning switch of at least one of the fuel cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said electrical connection".  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "said electrical connection".  There is insufficient antecedent basis for this limitation in the claim.
Further, claims 2-11, 13-14, 16-23 are rendered indefinite due to their dependency on any one of the indefinite claims as set forth above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, 16, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oriol et al. (US 2012/0237800 A1).
Regarding claim 1, Oriol discloses a fuel cell assembly comprising a plurality of serially connected fuel cells connected together for collectively providing power to a load ([0002], [0033]), the assembly comprising: 
a plurality of conditioning switches, each of the conditioning switch associated with one fuel cell or a group of fuel cells of the serially connected fuel cells and configured to selectively provide an electrical connection between an anode and a 
wherein each of the conditioning switches (i) selectively provides the respective electrical connection in a first mode of the operation of the fuel cell assembly and (ii) deactivates the respective electrical connection in a second mode of operation of the fuel cell assembly (switch between normal operation and operation in which excess voltage is discharged into a resistor [0055]); and
a controller programmed to actuate, responsive to a measure of a fuel cell performance breaching a threshold, the conditioning switches to selectively provide the electrical connection in the first mode of operation (control circuit switches the dedicated switches based on whether cell voltage exceeds threshold [0051]-[0055]).
Regarding claim 2, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses each fuel cell of the plurality of fuel cells includes a respective conditioning switch for selectively providing the electrical connection ([0051], Fig. 3).
Regarding claim 3, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses at least one conditioning switch is a semiconductor device (transistor [0051]).
Regarding claim 4, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses a fuel cell plate in each fuel cell configured to abut a membrane electrode assembly of its fuel cell, the fuel cell plate including at least one connector for connecting to the conditioning switch (fuel cell includes plate(s) [0043], switch is connected/coupled to cell [0051], Fig. 3).

Regarding claim 6, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses each fuel cell plate includes at least two connectors and the at least two connectors are formed on different sides of the fuel cell plate (Fig. 3 shows switch is connected/coupled at two different sides).
Regarding claim 7, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the plurality of fuel cells are arranged together in a stack and including a manifold for delivering a reactant to or receiving an exhaust flow from one or more of the plurality of fuel cells in the stack (deliver hydrogen gas or air to inlet(s) [0047]), the assembly including a substrate extending between the fuel cell stack and the manifold, the substrate including the one or more conditioning switches (protection module 50 [0049], Fig. 2-3).
Regarding claim 8, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses each fuel cell includes a fuel cell plate configured to about a membrane electrode assembly of the fuel cell, the substrate configured to engage with each fuel cell plate (fuel cell includes plate(s) [0043], switch is connected/coupled to cell [0051], Fig. 3; protection module 50 [0049], Fig. 2-3).
Regarding claim 9, Oriol discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 9 reciting “outside of a startup period comprising a In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 10, Oriol discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 10 reciting “the fuel cell assembly is programmed to determine a period of time since the last operation of the fuel cell assembly and, if it exceeds an unused time threshold, provide for the selective electrical connection by the conditioning switches of one or more of the plurality of fuel cells of the fuel cell assembly”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 11, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the conditioning switches comprise one or more of a semiconductor device, a transistor and an inductor coupled relays (transistor [0051]).
Regarding claim 13, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the controller is programmed to actuate the conditioning switches to selectively provide the electrical connection sequentially over the plurality of fuel cells (control circuit switches all the switches on and off independently [0051]).

Regarding claim 16, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the measure of fuel cell performance comprises: i) a measure of contaminants, such as carbon monoxide, in the fuel cell assembly; or ii) a measure of the voltage of any one ( or more than one) fuel cell in the plurality of fuel cells; iii) a measure of flooding of an individual fuel cell ( or more than one fuel cell) with a coolant; or iv) a measure of environmental conditions proximal the fuel cell assembly (detected voltages compared to a predefined protection voltage threshold [0055]).
Regarding claim 19, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the controller is programmed to monitor the voltage across each of the fuel cells in the assembly for initiating the actuation of the conditioning switch or switches (monitoring circuit measures voltage across the terminals of each cell [0055]).
Regarding claim 20, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the controller is programmed to provide for the control of the temperature of at least one fuel cell in the fuel cell assembly by the actuation of the conditioning switch to selectively provide the electrical connection for said at least one fuel cell (switch switched on to allow cell to discharge into its dedicated resistor [0055] 
Regarding claim 21, Oriol discloses all of the claim limitations as set forth above.  Oriol further discloses the controller is programmed to balance the temperature of the fuel cells in the fuel cell assembly by selectively actuating the conditioning switches of particular fuel cells to increase their temperature (switch switched on to allow cell to discharge into its dedicated resistor [0055] and thereby employ a form of temperature control by maintaining voltage of the cell within predefined thresholds.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                             2/18/2022